Case 2:20-cr-00085-cr Document1 Filed 09/24/20 Page 1 of 2

US Gps P COURT
DISTRIG = OF MEAMONT
UNITED STATES DISTRICT COURT pistes
FOR THE 2828SEP 24 PM 1:53
DISTRICT OF VERMONT
CLERK
UNITED STATES OF AMERICA ) y LAW
V. ) Case No.
) 2:20 -cr -85-|
IAN R. SYLVESTER, )
Defendant. )
INDICTMENT
Count One
The Grand Jury charges:

On or about May 28, 2020, in the District of Vermont, the defendant IAN R.
SYLVESTER, then being an unlawful user of a controlled substance as defined in 21 U.S.C.
§ 802, and knowing he was such a user, did knowingly possess, in and affecting interstate
commerce, one or more firearms, to wit: a Glock model 22 .40-caliber pistol and a Mossberg
Shockwave .410 shotgun, said firearms having been shipped and transported in interstate and
foreign commerce.

(18 U.S.C. § 922(g)(3))

1 of 2
Case 2:20-cr-00085-cr Document 1 Filed 09/24/20 Page 2 of 2

Forfeiture Notice

1. The allegations contained in Count One of this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging a forfeiture basis pursuant to Title 18,
United States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c).

2. Uponconviction ofa violation of 18 U.S.C. § 922(g) as alleged in Count One, the
defendant, IAN R. SYLVESTER, shall forfeit to the United States any property constituting a
firearm or ammunition involved in or used in the knowing commission of the offense, including,
but not limited to, the following:

a. Glock model 22 .40-caliber pistol bearing serial number VGP462;

b. Mossberg model 590 Shockwave .410 shotgun bearing serial number V0785446;
and

c. Eighty-eight rounds, comprising various .410 shotgun shells and .40-caliber

cartridges, seized from the defendant’s vehicle on or about May 28, 2020.

A TRUE BILL

 

(MJL)
CH INA % NOLAN
United States Attorney
Burlington, Vermont
September 2Y , 2020

2 of 2
